Case: 1:19-cv-02589-CAB Doc #: 1-2 Filed: 11/05/19 1o0f1. PagelD #: 7

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF OHIO

BRYAN ANTHONY REO )
Case No.
Plaintiff, ) (Lake County Court of Common
) Pleas No. 19CV001530)
Vs.
MARTIN LINDSTEDT y) NOTICE OF REMOVAL
Defendant. )

NOTICE OF REMOVAL TO FEDERAL COURT

PLEASE TAKE NOTICE that Defendant Pastor Martin Lindstedt (hereinafter
"Defendant" or "Pastor Lindstedt"), filed on November _-.2019, in the United States federal
court for the Northern District of Ohio its Notice of Removal for the above-captioned case. For
the above-captioned case. hereby remove to this Court the above-styled action from the Court of

Common Pleas of Lake County, Ohio.

Hail Victory !!!

WZ Lt peste CTec (ANL

Pastor Martin Lindstedt, Defendant

The Church of Jesus Christ Christian / Aryan Nations of Missouri

338 Rabbit Track Road, Granby Missouri 64844 (Tel #) 417-472-6901
(pastorlindstedt@gmail.com)

 

Exhibit C — To be sent to Lake County Court & Plaintiff once Notice of Removal is

docketed.
